             Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 1 of 7 Page ID #:4177



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY, et al.,          CASE NO. 2:15-cv-05642-CAS (JCx)
                 21             Plaintiffs,                   Honorable Christina A. Snyder
                 22       v.                                  DEFENDANTS’ MOTION IN
                                                              LIMINE NO. 3 TO EXCLUDE
                 23 KATHERYN ELIZABETH HUDSON,                EVIDENCE AND ARGUMENT
                    et al.,                                   REGARDING LACK OF
                 24                                           EVIDENCE OF SALES
                            Defendants.
                 25                                           Final Pretrial Conference
                                                              Date:          July 1, 2019
                 26                                           Time:          11:00 a.m.
                                                              Courtroom: 8D – 8th Fl., First Street
                 27
                                                              Filed:   July 1, 2014
    Mitchell     28                                           Trial:   July 16, 2019
  Silberberg &
   Knupp LLP
11134839.1
                       DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
             Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 2 of 7 Page ID #:4178



                  1                        NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order excluding argument and testimony of sales of “Joyful Noise” and Our World
                 12 Redeemed.
                 13         This evidence should be excluded on the grounds that it (1) lacks
                 14 foundation; (2) lacks personal knowledge; (3) is speculative; (4) is unreliable and
                 15 not corroborated; (5) is hearsay; (6) is irrelevant; and (7) is prejudicial.
                 16         This Motion is made following the conferences of counsel pursuant to Local
                 17 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                 18 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                 19 Memorandum of Points and Authorities, any supporting declarations, any further
                 20 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 21 such other evidence and arguments that the Court may consider at the hearing on
                 22 this Motion.
                 23 DATED: June 12, 2019                    MITCHELL SILBERBERG & KNUPP LLP
                 24
                                                            By: /s/ Aaron M. Wais
                 25                                         Aaron M. Wais (SBN 250671)
                 26                                         Attorneys for Defendants other than Katheryn
                                                            Elizabeth Hudson, and Kitty Purry, Inc.
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                2
11134839.1
                        DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
             Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 3 of 7 Page ID #:4179



                  1 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                  2
                                                            By: /s/ Vincent H. Chieffo
                  3                                         Vincent H. Chieffo (SBN 49069)
                                                            Attorneys for Defendants Katheryn Elizabeth
                  4
                                                            Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                  5
                  6
                                       ATTESTATION REGARDING SIGNATURES
                  7
                            Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                  8
                      on whose behalf this entire filing is jointly submitted, concur in this filing’s
                  9
                      content and have authorized its filing.
                 10
                 11 Dated: June 12, 2019                      /s/ Aaron M. Wais
                                                             Aaron M. Wais
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                 3
11134839.1
                        DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
         Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 4 of 7 Page ID #:4180



                1                MEMORANDUM OF POINTS AND AUTHORITIES
                2 I.       Introduction And Statement Of Relevant Facts
                3          At trial, Plaintiffs bear the burden of proving that defendants Walter and
                4 Gottwald—the sole defendants responsible for creating the allegedly infringing
                5 instrumental music for “Dark Horse”1—copied “Joyful Noise” in creating their
                6 instrumental music. This means Plaintiffs must prove access—meaning that
                7 Walter or Gottwald had a reasonable opportunity to hear “Joyful Noise” before
                8 creating the instrumental music for “Dark Horse”—as well as substantial
                9 similarity. As to access, Plaintiffs have long admitted that they have no direct
               10 evidence of Walter or Gottwald having had an opportunity to hear “Joyful Noise”
               11 either personally or through a chain of events (i.e., an intermediary). They have
               12 now confirmed that they will not argue either theory at trial.
               13          Instead, Plaintiffs’ sole theory of access has always been that “Joyful Noise”
               14 was allegedly widely disseminated such that a jury could infer that Walter or
               15 Gottwald had a reasonable opportunity to hear the song. Evidence of commercial
               16 success (e.g. through sales) of a song may be relevant to proving the “widespread
               17 dissemination” of a plaintiff’s work. However, as Plaintiffs already conceded on
               18 summary judgment, they do not have any evidence whatsoever of any sales of
               19 “Joyful Noise” or the album on which it appeared, Our World Redeemed. Wais
               20 Decl., Ex. 1 (Plaintiffs’ Response to DSUF), pp. 9-10, ¶¶ 17-20; Wais Decl., Ex. 3
               21 (Gray Depo.) (pages cited therein); Wais Decl., Ex. 4 (Ojukwu Depo.) (pages cited
               22 therein); Wais Decl., Ex. 5 (Lambert Depo.) (pages cited therein). (Plaintiffs also
               23 admitted that “Joyful Noise” was not commercially released as a single, meaning it
               24 would not have been sold individually at all.)2 Consistent therewith, while this
               25 Court denied summary judgment, it repeatedly found that Plantiffs had no
               26   1
                    See Wais Decl., Ex. 1 (Plaintiffs’ Response to DSUF), p. 8, ¶ 11; id., Ex. 2 (MSJ
               27 Order), pp. 15-16.
                  2
                    Wais Decl., Ex. 1 (Plaintiffs’ Response to DSUF), pp. 7-8, ¶ 7; id. Ex. 3 (Gray
  Mitchell     28 Depo.), p.31, ll. 3-13.
Silberberg &
 Knupp LLP
                                                              4
                        DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
             Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 5 of 7 Page ID #:4181



                  1 admissible evidence of sales of “Joyful Noise” and Our World Redeemed. Wais
                  2 Decl., Ex. 2 (MSJ Order), pp. 15, 20.
                  3          Since summary judgment, Plaintiffs have not obtained any evidence of sales.
                  4 Indeed, the evidentiary record remains the same as it was on summary judgment.
                  5 Notwithstanding this, at trial, Plaintiffs intend to argue that “Joyful Noise” and/or
                  6 Our World Redeemed did enjoy commercial success and was sold in unspecified
                  7 numbers. In furtherance of this argument, Plaintiffs have stated that they intend for
                  8 Plaintiff Marcus Gray (“Gray”) to testify about sales of “Joyful Noise” and Our
                  9 World Redeemed in general and to further testify that the reason he does not know
                 10 how many sales there are is because his former record label, Cross Movement
                 11 Records, refused to account for those sales to him.
                 12          As discussed below, any such argument and testimony should be excluded.
                 13 II.      Any Testimony Regarding Sales Should Be Excluded.
                 14                1.    Gray’s testimony about sales would lack foundation, not be
                 15                      based on personal knowledge, and would be hearsay.
                 16          Any testimony by Gray regarding purported sales of “Joyful Noise” or Our
                 17 World Redeemed should be excluded because it is not based on personal
                 18 knowledge and lacks foundation. Fed. R. Evid. 602. Again, it is undisputed that
                 19 Plaintiffs have not produced any records whatsoever of any sales, including the
                 20 volume, location, and type of sales (e.g., CD versus digital).3 As such, any
                 21 testimony by Gray about commercial sales of the song or album would be self-
                 22 interested, vague testimony for which Gray lacks personal knowledge, particularly
                 23 given his admission that his record label never accounted to him for sales (if any).4
                 24
                 25   3
                      As explained in Defendants’ concurrently filed Motion In Limine No. 9, the
                 26 Our Worldcharts
                    Billboard         produced in this action do not evidence sales of “Joyful Noise” or
                                Redeemed.
                 27 4 To the extent that Gray intends to testify regarding the purported contents of the
                    accountings, that testimony would lack foundation and also violate the best
    Mitchell     28 evidence rule. Fed. R. Evid. 602, 1002, 1004.
  Silberberg &
   Knupp LLP
                                                               5
11134839.1
                          DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
             Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 6 of 7 Page ID #:4182



                  1         Moreover, to the extent that Gray’s testimony is based on statements made
                  2 to him by others, e.g., representatives of his record label, that testimony is also
                  3 inadmissible hearsay. Hagan v. Cal. Forensic Med. Grp., 2009 WL 689740, at *4
                  4 (E.D. Cal. Mar. 5, 2009) (excluding portions of declaration “that relate hearsay or
                  5 that clearly speak to matters about which [plaintiff] lacks personal knowledge.”).
                  6               2.     Testimony about Gray’s dispute with his record label is
                  7                      irrelevant.
                  8         Only relevant evidence, which is defined as evidence having “any tendency
                  9 to make a fact [of consequence to the action] more or less probable than it would
                 10 be without the evidence[,]” is admissible. Fed. R. Evid. 401, 402. Here, to the
                 11 extent that Gray wants to explain away Plaintiffs’ lack of sales records, such
                 12 evidence should be excluded on relevance grounds as well.
                 13         Plaintiffs either have such records or they do not. If they do not, that is the
                 14 end of the inquiry. The reasons why they lack records is irrelevant and certainly
                 15 not evidence of sales. More specifically, the fact that Gray’s former record label
                 16 would not account to him and would not give him records of sales does not prove
                 17 sales—it proves only that Gray did not receive records from the record label. Of
                 18 course, nothing prevented Plaintiffs from subpoenaing Gray’s former record label
                 19 during discovery to obtain those records. They did not. This trial should not
                 20 devolve into a mini-trial about what Gray did and did not receive during his
                 21 relationship with his record label and speculation about what hypothetical records
                 22 might say. Fed. R. Evid. 403; see also U.S. v. Espinoza-Baza, 647 F.3d 1182, 1190
                 23 (9th Cir. 2011) (affirming exclusion under FRE 403 where the evidence “if
                 24 admitted, would have created a substantial risk of confusion and that it might have
                 25 caused the jury to base its verdict on highly speculative evidence...”).
                 26 III.    The Testimony and Evidence Regarding Sales Is Prejudicial.
                 27         Finally, even if Gray’s unfounded and unverified testimony regarding sales
    Mitchell     28 of “Joyful Noise” or Our World Redeemed was marginally probative of widespread
  Silberberg &
   Knupp LLP
                                                                6
11134839.1
                        DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
             Case 2:15-cv-05642-CAS-JC Document 339 Filed 06/12/19 Page 7 of 7 Page ID #:4183



                  1 dissemination, it should still be excluded as prejudicial and confusing. Fed. R.
                  2 Evid. 403. Absent verifiable proof of the amount of sales, a jury would be allowed
                  3 to wildly speculate as to the number of sales and could wrongly conclude that any
                  4 sales were substantial. Not only would such speculation be without any basis, it
                  5 would likely be contrary to the more likely truth, which is that sales of “Joyful
                  6 Noise” and Our World Redeemed were actually inconsequential. After all, if the
                  7 sales of “Joyful Noise” and Our World Redeemed were so substantial, one assumes
                  8 Gray would have sought to recover royalties from those sales. Put differently, it is
                  9 more probable that “Joyful Noise” was not commercially successful, did not reach
                 10 a level of national saturation, and that any sales were minimal to non-existent,
                 11 which is why there would be no incentive for Gray to obtain any actual records
                 12 reflecting why. In all events, it is now sheer conjecture as to sales, which is why
                 13 the testimony should be excluded to prevent prejudice. Fed. R. Evid. 403; see also
                 14 Espinoza-Baza, 647 F.3d at 1190.
                 15         For this reason also, the testimony should be excluded.
                 16                                    CONCLUSION
                 17         Based on the foregoing, this Court should grant Defendants’ motion and
                 18 exclude this evidence.
                 19 DATED: June 12, 2019                  MITCHELL SILBERBERG & KNUPP LLP
                 20
                                                          By: /s/ Aaron M. Wais
                 21
                                                          Aaron M. Wais (SBN 250671)
                 22                                       Attorneys for Defendants other than Katheryn
                                                          Elizabeth Hudson, and Kitty Purry, Inc.
                 23
                 24
                      DATED: June 12, 2019                GREENBERG TRAURIG, LLP
                 25
                 26                                       By: /s/ Vincent H. Chieffo
                                                          Vincent H. Chieffo (SBN 49069)
                 27                                       Attorneys for Defendants Katheryn Elizabeth
    Mitchell     28                                       Hudson p/k/a Katy Perry and Kitty Purry, Inc.
  Silberberg &
   Knupp LLP
                                                               7
11134839.1
                        DEFENDANTS’ MIL NO. 3 EXCLUDING EVIDENCE REGARDING SALES OF “JOYFUL NOISE”
